Title: To George Washington from Daniel McCarty, 22 February 1784
From: McCarty, Daniel
To: Washington, George



Dr Sir
Feby 22d 1784

Tomorrow is appointed for us to have a Vestry the Place of meeting is to be at Wm Lindsay’s in Colchester by 11 Oclock, it was attempted five or six times last fall, but you and Mr Hendersons, both being out of the County we never could get a Sufficient Number of the Gentlemen to meet to make a Vestry, by Which means the Poor Suffers Very much, and Some of them must Inevitabley Perish without they Can have some assistance, I must therefore beg your attendance if you can Possibly make it Convenient, Mrs McCarty and family Joyn me in our best Respts to you, and your worthy Lady &c. and I am with the greatest Esteem Dr Sir Yr most obet and Very Hble Servt

Daniel McCarty

